Citation Nr: 1633667	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  16-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected VA death pension benefits.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions dated January 2015 and March 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action, on her part, is required.

REMAND

With respect to the claims of entitlement to service connection for the cause of the Veteran's death and entitlement to nonservice-connected VA death pension benefits, the appellant filed a timely substantive appeal in October 2015, in which she requested a hearing before a Veterans Law Judge (VLJ) at the RO.  The RO sent the appellant a February 2016 letter indicating that she had been placed on the list of persons wanting to appear for a Travel Board hearing.  She was given the option of requesting a different type of hearing or withdrawing her request.  A review of the claims file shows that the appellant did not respond to this letter and has not been afforded a Board hearing as to the matters currently on appeal.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2015).

Given the appellant's timely request, a remand is necessary to afford the appellant her requested hearing.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a hearing at the RO before a VLJ.  The appellant should be notified in writing of the date, time, and location of the hearing.  The claims file should be returned to the Board in advance of the hearing so that the presiding VLJ has time to prepare.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

